PER CURIAM.
Appellant appeals from a judgment and sentence for robbery entered following revocation of probation. The sentence was life imprisonment “with credit time.”
Only one point merits discussion, that relating to the failure of the trial court to state the specific period of time for which appellant was entitled to credit. Section 921.161 Florida Statutes (1975), reads in pertinent part:
“The credit must be for a specified period of time and shall be provided for in the sentence.”
Thus, the trial court should have specified how much credit time appellant was entitled to have notwithstanding the imposition of a life sentence.1
Accordingly, the judgment and sentence appealed from should be, and they are hereby, affirmed; but this cause is remanded with directions to the trial court to enter an order amending the sentence so as to specify the period of jail time credit. Appellant need not be returned to the court for this purpose.
Affirmed, but remanded with directions.
McNULTY, Acting C. J., and GRIMES and OTT, JJ., concur.

. Cf. Sutton v. State, 334 So.2d 628 (Fla. 4th DCA 1976).